Van Wyck, J.
Plaintiffs’ alleged cause is for work performed and materials furnished at the request of defendant in and about making certain water line extensions. One of the plaintiffs testified that at defendant’s request, he went to Iowa to ascertain what extensions were required, and upon his return reported to defendant that the extension, “ which led *27up to the city jail,” was required to be made, and that thereupon defendant replied, “ All right, go ahead and make it and I will pay for it; ” and that plaintiffs made this extension and that the same was reasonably worth the sum sued for.
Defendant’s contention on appeal is that because the water line extensions were rendered necessary to save certain franchise rights of a .water company corporation, hence, that this promise of defendant’s is a promise to answer for the debt, default or miscarriage of the water company, and not being in wilting and signed by him, is void under the Statute oi Fratids. The evidence clearly shows that plaintiffs’ promise was an original promise to pay defendant for work performed for plaintiffs at his request, and not a collateral promise to answer for the debt, default or miscarriage of another. The verdict for plaintiffs is sustained by the evidence and the judgment and order appealed from are affirmed, with costs.
Newbubgkeb, J., concurs.
Judgment and order affirmed.